UNITED STATES DISTRICT COURT                                          For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
LORENA VELASQUEZ, et al.,

                                   Plaintiffs,
                                                                      ORDER
                 -against-                                            19-CV-5368 (JMA) (AKT)
                                                                            FILED
SUFFOLK POLICE (7TH PRECINCT), et al.,                                      CLERK
                                                                   1/13/2020 4:11 pm
                                    Defendants.
                                                                      U.S. DISTRICT COURT
-------------------------------------------------------------X   EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                 LONG ISLAND OFFICE


        On September 19, 2019, pro se plaintiff Lorena Velasquez (“Plaintiff”) filed a complaint

pursuant to 42 U.S.C. § 1983 in this Court on behalf of herself and her two minor children, together

with an application to proceed -
                               in-forma
                                   - - - -pauperis.
                                           - - - - - (ECF No. 1.) On September 24, 2019, Plaintiff

filed an amended complaint. (ECF No. 6.) By Order dated December 11, 2019, the Court

granted Plaintiff’s application to proceed -in -
                                               forma   pauperis and sua sponte dismissed the amended
                                                 - - - ------

complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

for relief. (ECF No. 7.) Plaintiff was granted thirty (30) days within which to amend her

complaint to properly state a claim. (Id.)

        Also on December 11, 2019, Plaintiff filed a letter wherein she expressed disagreement

with the dismissal of her amended complaint and requested that her case “be review[ed] by another

Judge.” (ECF No. 8.) On December 20, 2019 and January 6, 2020, mail sent to Plaintiff at her

address of record was returned to the Court marked “undeliverable.” (ECF Nos. 9, 10.) On

December 26, 2019, Plaintiff filed a single-page document entitled “Amended Complaint,”

together with a copy of her December 11, 2019 letter and the Court’s instruction packet for pro se

litigants entitled “How to Amend Your Complaint.” (ECF No. 11.)

        Because the Amended Complaint filed on December 26, 2019 does not cure any of the


                                                        1
deficiencies noted in the Court’s December 11, 2019 Order, the Amended Complaint is dismissed

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons set forth in that Order

and attached hereto. In an abundance of caution and given Plaintiff’s pro se status, she is granted

an additional thirty (30) days from the date of this Order to file a proper amended complaint in

accordance with the guidance set forth in the December 11, 2019 Order and the Court’s instruction

packet. Plaintiff is reminded that an amended complaint completely replaces all prior complaints.

Accordingly, any amended complaint must include a caption identifying the parties and set forth

the nature of the claims asserted and the factual basis therefore. Plaintiff is cautioned that her

failure to timely comply with this Order may lead to the dismissal of her claims with prejudice and

any claims brought on her children’s behalf without prejudice. Finally, to the extent Plaintiff’s

December 11, 2019 letter is liberally construed as a motion for recusal, the application is denied.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that -in -
                                                                         forma pauperis
                                                                           --- - - - - - - status for the

purpose of an appeal from this Order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at her

last known address. Plaintiff is further reminded that she must keep her address current with the

Court.


SO ORDERED.



Dated: January 13, 2020
       Central Islip, New York
                                                               /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                    2
